Case 3:16-cr-00244-SMH-KLH Document 106 Filed 07/14/20 Page 1 of 5 PageID #: 372



                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF LOUISIANA
                                MONROE DIVISION

 UNITED STATES OF AMERICA                        CRIMINAL ACTION NO. 16-00244-01

 VERSUS                                          JUDGE S. MAURICE HICKS, JR.

 ASHLEY OWENS                                    MAGISTRATE JUDGE HAYES

                                 MEMORANDUM ORDER

        Before the Court is a pro se Emergency Motion for Compassionate Release to

 Home Confinement in Light of the COVID-19 Pandemic (Record Document 102) filed by

 Defendant Ashley Owens (“Owens”). Due to the COVID-19 pandemic, Owens requests

 to serve the remainder of her sentence in home confinement because of health concerns

 of her own and health concerns relating to her elderly mother and her five children. See

 id.   The Government has responded in opposition to Owens’ motion.            See Record

 Document 104.

        On May 24, 2017, Owens pled guilty to one count of conspiracy to commit mail

 fraud, in violation of 18 U.S.C. § 1349. See Record Documents 62 & 63. On December

 18, 2017, Owens was sentenced to 78 months of imprisonment. See Record Documents

 72 & 74. Owens is currently incarcerated at FCI Aliceville in Alabama.

        A judgment of conviction, including a sentence of imprisonment, “constitutes a final

 judgment and may not be modified by a district court except in limited circumstances.”

 Dillon v. United States, 560 U.S. 817, 824, 130 S.Ct. 2683, 2690 (2010). Title 18, United

 States Code, Section 3582(c) provides that the court “may not modify a term of

 imprisonment once it has been imposed,” except in three circumstances:

        (1)   upon a motion by the Bureau of Prisons or the defendant for
              reduction of sentence under 18 U.S.C. § 3582(c)(1)(A);
Case 3:16-cr-00244-SMH-KLH Document 106 Filed 07/14/20 Page 2 of 5 PageID #: 373




       (2)    “to the extent otherwise expressly permitted by statute or by Rule 35
              of the Federal Rules of Criminal Procedure,” 18 U.S.C. §
              3582(c)(1)(B); or

       (3)    where the defendant was sentenced based on a retroactively
              lowered sentencing range, 18 U.S.C. § 3582(c)(2).

 In this case, Owens moves to reduce her sentence under 18 U.S.C. § 3582(c)(1)(A).

 Under this section, the Court may reduce a sentence “if it finds that extraordinary and

 compelling reasons warrant such a reduction” and “that such a reduction is consistent

 with applicable policy statements issued by the Sentencing Commission.” 18 U.S.C. §

 3582(c)(1)(A).

       Prior to 2018 only the Director of the BOP could file Section 3582(c)(1)(A) motions,

 also known as compassionate release motions. In 2018, Congress passed and President

 Trump signed the First Step Act, which among other actions, amended the

 compassionate release process. Under the First Step Act, Section 3852(c)(1)(A) now

 allows prisoners to directly petition courts for compassionate release. However, before

 filing compassionate release motions, prisoners must exhaust their administrative

 remedies in one of two ways:

       (1)    prisoners may file a motion with the court after fully exhausting all
              administrative rights to appeal the BOP's decision not to file a motion
              for compassionate release, or

       (2)    prisoners may file a motion with the court after requesting release
              and there has been “the lapse of 30 days from the receipt of such
              request by the warden of the defendant’s facility, whichever is
              earlier.”

 18 U.S.C. § 3852(c)(1)(A). The administrative exhaustion provision of the First Step Act

 is set out in mandatory terms. It permits a court the authority to reduce a defendant’s

 sentence only “upon motion of the defendant after the defendant has fully exhausted all

                                       Page 2 of 5
Case 3:16-cr-00244-SMH-KLH Document 106 Filed 07/14/20 Page 3 of 5 PageID #: 374



 administrative rights to appeal . . . or the lapse of 30 days from the receipt of such a

 request by the warden of the defendant’s facility.” Id. The statute sets forth no exceptions

 to this mandatory statutory exhaustion requirement.

        Here, Owens has not made a showing that she has exhausted her administrative

 remedies within the BOP.        In her motion, Owens acknowledges the exhaustion

 requirement, but states that she is not in BOP custody and has no administrative remedies

 available. See Record Document 102 at 2, 3. In its response, the Government explained

 that at the time the instant motion was filed, i.e., June 12, 2020, Owens was in BOP

 custody at the Robert A. Deyton Detention Facility, a private facility.       See Record

 Document 104 at 2. On June 18, 2020, Owens was transferred to FCI-Aliceville. See id.

 The BOP has further advised the Government that there is no record of Owens making

 an administrative request. See id. at 3.

        While the Court is well aware of the effects of the COVID-19 pandemic and the risk

 at all BOP facilities, Section 3852(c)(1)(A) does not provide this Court with the equitable

 authority to excuse Owens’ failure to exhaust her administrative remedies or to waive the

 30-day waiting period. Accordingly, the Court does not have authority at this time to grant

 the relief Owens requests. See, generally, Ross v. Blake, --- U.S. ---, 136 S.Ct. 1850,

 1856–57 (2016) (reviewing the Prisoner Litigation Reform Act and explaining that

 “mandatory [statutory] language means a court may not excuse a failure to exhaust”; This

 is because “a statutory exhaustion provision stands on a different footing. There,

 Congress sets the rules—and courts have a role in creating exceptions only if Congress

 wants them to. For that reason, mandatory exhaustion statutes . . . establish mandatory




                                        Page 3 of 5
Case 3:16-cr-00244-SMH-KLH Document 106 Filed 07/14/20 Page 4 of 5 PageID #: 375



 exhaustion regimes, foreclosing judicial discretion.”); but see Valentine v. Collier, No. 20-

 20207, 2020 WL 1934431, at *8 (5th Cir. Apr. 22, 2020) (Judge Higginson, concurring). 1

          The Court shares Owens’ concerns about the effect of the COVID-19 outbreak in

 BOP facilities. However, those concerns are not being ignored by the BOP or this Court.

 Section 12003(b)(2) of the Coronavirus Aid, Relief, and Economic Security Act (“CARES

 Act”), Pub. L. No. 116-136, “expand[s] the cohort of inmates who can be considered for

 home release.” Pursuant to that provision of the CARES Act, on April 3, 2020, United

 States Attorney General William Barr issued a memorandum instructing the BOP to

 maximize transfer to home confinement “all appropriate inmates held at FCI Oakdale, FCI

 Danbury, FCI Elkton, and similarly situated BOP facilities where COVID-19 is materially



 1   In his concurring opinion, Judge Higginson stated:

                   Second, our reasoning on PLRA’s exhaustion requirement does not
          foreclose federal prisoners from seeking relief under the First Step Act’s
          provisions for compassionate release. See 18 U.S.C. § 3582(c)(1)(A)(i).
          Though that statute contains its own administrative exhaustion requirement,
          several courts have concluded that this requirement is not absolute and that
          it can be waived by the government or by the court, therefore justifying an
          exception in the unique circumstances of the COVID-19 pandemic. See,
          e.g., United States v. Russo, No. 16-cr-441 (LJL), 2020 WL 1862294, at *4–
          5 (S.D.N.Y. Apr. 14, 2020) (holding that, “[d]espite the mandatory nature of
          [the statute’s] exhaustion requirement,” the exhaustion bar is “not
          jurisdictional” and can therefore be waived); United States v. Smith, No. 12
          Cr. 133 (JFK), 2020 WL 1849748, at *2–3 (S.D.N.Y. Apr. 13, 2020) (citing
          cases); see also Vigna, 2020 WL 1900495, at *5–6 (identifying the
          difficulties of the First Step Act exhaustion question while ultimately
          deferring a ruling until the petitioner exhausted his remedies); but see
          United States v. Raia, 954 F.3d 594, –––– (3d Cir. 2020); United States v.
          Clark, No. 17-85-SDD-RLB, 2020 WL 1557397, at *3 (M.D. La. Apr. 1,
          2020).

 Valentine, 2020 WL 1934431, at *8. This concurrence does not persuade this Court to
 change its analysis that exhaustion is mandatory and cannot be waived.



                                          Page 4 of 5
Case 3:16-cr-00244-SMH-KLH Document 106 Filed 07/14/20 Page 5 of 5 PageID #: 376



 affecting operations.” See Memorandum from Attorney General William Barr to Director

 of Bureau of Prisons, Increasing Use of Home Confinement at Institutions Most Affected

 by COVID-19 (April 3, 2020), available at https://www.justice.gov/file/ 1266661/download

 (last visited 4/20/2020). The BOP is actively executing the mandate to immediately

 review all inmates who have COVID-19 risk factors. This Court believes the BOP is

 uniquely situated to perform such reviews in the first instance to determine if some type

 of release, removal, or furlough is appropriate. The better judgment in this instance is to

 allow the BOP’s established process a chance to work.          Thus, Owens’ motion for

 compassionate release is DENIED.

       Accordingly, for the foregoing reasons,

       IT IS ORDERED that Owen’s Emergency Motion for Compassionate Release to

 Home Confinement in Light of the COVID-19 Pandemic (Record Document 102) be and

 is hereby DENIED WITHOUT PREJUDICE at this time, subject to re-urging if Owens

 exhausts her administrative remedies within the BOP as set forth in Section

 3852(c)(1)(A).

       THUS DONE AND SIGNED, in Shreveport, Louisiana, this 14th day of July, 2020.




                                        Page 5 of 5
